SEABURY, J.
The issue in this case was a narrow oner The plaintiff’s story was such as to appeal strongly to the sympathy of the jury, *701and likely by its mere recitation to arouse prejudice against the defendant. In view of this situation, I think that the attitude^ of the learned trial court was well calculated to prejudice the jury against the -cause of the defendant. The court repeatedly sustained objection to ■questions propounded by the defendant’s counsel which were in themselves proper. It is true that these questions were not very important, aad the rulings upon them, while erroneous, would, if considered alone, be insufficient to justify a reversal of the judgment. When these rulings are considered in connection with the attitude of apparent hostility which the learned court maintaiñed toward the counsel for the •defendant, I think it becomes evident that the jury may well have been prejudiced against the defendant.
Nothing is of greater importance than that all litigants, no matter what the charge against them may be, should have a fair trial. A •careful examination of this record has impressed me with the opinion that this defendant was not accorded such a trial, and in the interests ■of justice I think that the judgment should be reversed, and a new trial ■ordered, with costs to the appellant to abide the event.
LEHMAN, J., concurs.